   Case 2:20-cv-00300-MHT-JTA Document 30 Filed 03/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALABAMA MUNICIPAL                  )
INSURANCE CORPORATION, a           )
non-profit corporation,            )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv300-MHT
                                   )                (WO)
MUNICH REINSURANCE                 )
AMERICA, INC., a foreign           )
corporation,                       )
                                   )
     Defendant.                    )

                                ORDER

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court that:

    (1)   Defendant       Munich   Reinsurance      America,     Inc.’s

motion to dismiss counts four, six, and eight of the

complaint    (Doc.   7)    is   granted,    and    said   counts       are

dismissed.

    (2)   Defendant       Munich   Reinsurance      America,     Inc.’s

motion to stay discovery pending a ruling on the motion

to dismiss (Doc. 13) and plaintiff Alabama Municipal

Insurance    Corporation’s      motion     for    leave    to   file     a
   Case 2:20-cv-00300-MHT-JTA Document 30 Filed 03/16/21 Page 2 of 2




surreply in opposition to the motion to stay (Doc. 21)

are denied.

    (3)     Plaintiff        Alabama        Municipal        Insurance

Corporation’s     motion    for    leave     to   file    an   amended

complaint (Doc. 23) is denied.

    This case is not closed.

    DONE, this the 16th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  2
